Title: To George Washington from John Carlile, 16 September 1780
From: Carlile, John
To: Washington, George


                        
                            Sir
                            Camp Septr 16th 1780
                        
                        We the Officers from the State of Maryland serving in the Corps commanded by Col. Moses Hazen beg leave to
                            lay before your Excellency some of the many difficulties we labour under by being detached from the line of the State.
                        We conceived that after the Resolution of Congress of the 15th of March 1779 for Crediting each State for
                            their Number of Troops, Serving in the loose and independent Corps, we were entitled to receive all the Gratuities and
                            Allowances that were made to the respective Battallions of our State—(indeed we conceived that it extended even to Rank in
                            the line) Notwithstanding which several allowances of Money–Cloathing and stores have been made without Taking the least
                            Notice of us—This Total Neglect of us and our Services Obliged us last fall to apply to the Legislature of the State, who
                            some time After passed a Resolve to enable the Governor to make us all the Allowances of Cloathing–Money and Stores of
                            every kind that was given to their Batallions, and to forward them to us at our different Stations—Nevertheless we have
                            the Mortification to find ourselves Still Neglected, having never received a Single article of any kind since the
                            commencement of the War: whilst most of the other States are providing for their Troops serving with us, in the same
                            manner that their own Battallions are Supplyed.
                        We therfore Pray that your Excellency will give permission to one of us to apply to the Governor of our State
                            in person in order to obtain a Settlement for allowances which have been already made as well as for others which we may
                            expect—And that your Excellency will be pleased to order so much money to be paid us here on Account as will be Sufficient
                            to defray the Expence of the Journey, and likewise furnish us with an Order on the Quarter M: General for an Horse
                            &ca. We are with the greatest respect your Excellencys Mo. Obedient and Mo. Hble Servts
                        
                            John Carlile Capt.
                            Michael Gilbert Capt.
                            John Hughes Capt.
                            Joseph Lewis Lieut.
                        
                    